TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00061-CV


                                    In re Salvador Sanchez


                      ORIGINAL PROCEEDING FROM HAYS COUNTY



                           MEMORANDUM OPINION


               Relator has filed a petition for writ of mandamus complaining of the trial court’s

failure to rule on several pro se motions.1 However, Relator is represented by counsel below,

and therefore the trial court has no obligation to rule on said motions. See Robinson v. State,

240 S.W.3d 919, 922 (Tex. Crim. App. 2007) (“[A] trial court is free to disregard any pro se

motions presented by a defendant who is represented by counsel.”). Accordingly, we deny the

petition for writ of mandamus. See Tex. R. App. P. 52.8(a).



                                             __________________________________________
                                             Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Triana

Filed: February 22, 2022




       1
          Relator at times indicates his petition is seeking habeas relief, but we lack original
jurisdiction for habeas relief in criminal matters. See Tex. Gov’t Code § 22.221(d); see also Tex.
Code Crim. Proc. art. 11.05; In re Wilkins, No. 03-20-00381-CV, 2020 WL 5608486, at *1 (Tex.
App.—Austin Sept. 17, 2020, orig. proceeding).